 

Case 6:19-bk-05155-KSJ Doc137 Filed 12/05/19 Pagelof7

 

AMENDED

Fill in this information to identify your case:

United States Bankruptcy Court for the:

Middle District of Florida
| Case number (if knowny, _8:19-bk-05155-KSJ Chapter you are filing under:
Chapter 7
i [_] Chapter 11

Chapter 12
H Chapter 13 Wcheck if this is an

amended filing

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12/17

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a Car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

ae Identify Yourself

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name
Write the name that is on your Diego
government-issued picture : -
identification (for example, First name First name
your driver's license or
passport). Middle name Middle name
Bring your picture Ospina
identification to your meeting = Last name Last name
with the trustee.
Suffix (Sr., Jr., I, Il) Suffix (Sr., Jr, Il, Il)

2. All other names you
have used in the last 8
years
Include your married or
maiden names.

3. Only the last 4 digits of

. : _ _7

your Social Security XXX x- fF 8 5 tT CO IK a ee
number or federal OR OR
Individual Taxpayer
Identification number 9xx - x - 9xx - xx -_
(ITIN)

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
Case 6:19-bk-05155-KSJ Doc137 Filed 12/05/19 Page 2of7

 

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

About Debtor 1:

[vy have not used any business names or EINs.

AMENDED

Shs FTC

About Debtor 2 (Spouse Only in a Joint Case):

Ci have not used any business names or EINs.

 

Business name

Business name

 

Business name

Business name

 

EIN

EIN

 

 

EIN

 

 

 

5. Where you live

539 Tabatha Drive

 

 

EIN

If Debtor 2 lives at a different address:

 

 

 

 

Number Street Number Street

Osteen FL 32764

City State ZIP Code City State ZIP Code
Volusia County

County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

 

 

6. Why you are choosing
this district to file for
bankruptcy

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
Check one: Check one:

Over the last 180 days before filing this petition, |
have lived in this district longer than in any other
district.

C | have another reason. Explain.

(See 28 U.S.C. § 1408.)

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

[-] over the last 180 days before filing this petition, |
have lived in this district longer than in any other
district.

Ci have another reason. Explain. ‘
(See 28 U.S.C. § 1408.) i

i
SOO URL CLI ENS ROTI gate os cease rina cranttiseearementannmmrennn!

page 2
Case 6:19-bk-05155-KSJ Doc137 Filed 12/05/19 Page 3of 7 AMENDED

Tell the Court About Your Bankruptcy Case

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file
under [chapter 7
CO Chapter 11
[chapter 12
CI Chapter 13

8. How you will pay the fee Ci witt pay the entire fee when I file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attomey is
submitting your payment on your behaif, your attorney may pay with a credit card or check
with a pre-printed address.

[Ji need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in installments (Official Form 103A).

Ch request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

9. Have you filed for Ch
bankruptcy within the °

 

 

 

last 8 years? es. District Orlando When 06/01/2018 Case number 18-3304
District When Case number
District When Case number
10. Are any bankruptcy [J] No

cases pending or being
filed by a spouse who is [v]yes.
not filing this case with
you, or by a business

 

 

 

 

 

partner, or by an Debtor Spouse Relationship to you Spouse
affiliate? District Orlando When 06/01/2018 case number, if known 18-03304
Debtor Relationship to you
District __ _— When Case number, if known
11. Do you rent your [/]No. Goto line 12.
residence?

Yes. Has your landlord obtained an eviction judgment against you?

[Jno. Go to line 12.

L Jves. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with
this bankruptcy petition.

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 3
Case 6:19-bk-05155-KSJ Doc137 Filed 12/05/19 Page 4of7

 

 

 

 

 

AMENDED
Report About Any Businesses You Own as a Sole Proprietor
12. Are you a sole proprietor No. Go to Part 4.

of any full- or part-time
business? O Yes. Name and location of business
A sole proprietorship is a
business you operate as an Name of business ian
individual, and is not a ytrany
separate legal entity such as
a corporation, partnership, or
LLC. Number Street
If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition. City State ZIP Code

Check the appropriate box to describe your business:

2] Health Care Business (as defined in 11 U.S.C. § 101(27A))

| Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

(J stockbroker (as defined in 11 U.S.C. § 101(53A))

[J commodity Broker (as defined in 11 U.S.C. § 101(6))

O None of the above

13. Are you filing under If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. lf you indicate that you are a smail business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
debtor? i]
No. Iam not filin der Chapter 11.

For a definition of small ing under P
business debtor, see [INo. 1am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

Clves. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

ca Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you own or have any ‘v/|No
property that poses oris_
alleged to pose a threat Wes. What is the hazard?
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?

For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

If immediate attention is needed, why is it needed?

Where is the property?

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 6:19-bk-05155-KSJ Doc137 Filed 12/05/19 Page5of7

Explain Your Efforts to Receive a Briefing About Credit Counseling

AMENDED

 

15. Tell the court whether

you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

| received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and I received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

| | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Cl | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

Oo | am not required to receive a briefing about
credit counseling because of:

OC Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Cc] Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do so.

C] Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptcy

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

CO | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and I received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

LC l received a briefing from an approved credit
counseling agency within the 180 days before |
tiled this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

CT | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

CO tam not required to receive a briefing about
credit counseling because of:

CJ Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

oO Disability. | My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do so.

C] Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

page 5
Case 6:19-bk-05155-KSJ Doc137 Filed 12/05/19 Page 6of7

AMENDED

a Answer These Questions for Reporting Purposes

16. What kind of debts do
you have?

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

18. How many creditors do
you estimate that you
owe?

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

No. Go to line 16b.
OC Yes. Go to line 17.

16b. Are your debits primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

LC] No. Go to line 16c.
Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

C No. | am not filing under Chapter 7. Go to line 18.

Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

[| No
Yes

1-49 1,000-5,000 25,001-50,000

[_] 50-99 5,001-10,000 50,001-100,000

[_] 100-199 10,001-25,000 More than 100,000

_] 200-999

[] $0-$50,000 $1,000,001-$10 million $500,000,001-$1 billion

[_] $50,001-$100,000
[_] $100,001-$500,000
$500,001-$1 million

$10,000,001-$50 million
$50,000,001-$100 million
$100,000,001-$500 million

$1,000,000,001-$10 billion
$10,000,000,001-$50 billion
More than $50 billion

[] $0-$50,000
[_] $50,001-$100,000

$1,000,001-$10 million
$10,000,001-$50 million

$500,000,001-$1 billion
$1,000,000,001-$10 billion

 

 

OOON OOOO OOO
OOOO OOOO 9 Ooo

 

to be? [_] $100,001-$500,000 $50,000,001-$100 million $10,000,000,001-$50 billion
LJ $500,001-$1 million $100,000,001-$500 million More than $50 billion
Sign Below
| have examined this petition, and | declare under penalty of perjury that the information provided is true and
For you correct.

Official Form 101

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief

  

 

 

C
x x
SignatkeotDeser—SS Signature of Debtor 2
Executed on 12/05/2019 Executed on
MM / DD /YYYY MM / DD /YYYY

Voluntary Petition for Individuals Filing for Bankruptcy page 6
Case 6:19-bk-05155-KSJ Doc137 Filed 12/05/19 Page /7of7

For your attorney, if you are

represented by one

If you are not represented

by an attorney, you do not

need to file this page.

Official Form 101

AMENDED

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.

x Lect ete 12/05/2019

Signature of Attorney for Debtor {/ MM / DD /YYYY

Kenneth D. Herron, Jr.

 

Printed name

Herron Hill Law Group, PLLC
Firm name

135 W. Central Blvd.

Number Street

 

 

 

 

Suite 480

Orlando FL 32801

City State ZIP Code
4076480058 chip@herronhilllaw.com

Contact phone Email address

 

699403 FL

Bar number State

 

Voluntary Petition for Individuals Filing for Bankruptcy page 7
